In light of State v. Edmonson (1999), 86 Ohio St.3d 324,715 N.E.2d 131, I agree with the majority that this matter must be remanded to the trial court for re-sentencing as the trial court failed to make the required findings, pursuant to R.C.2929.14 (E) (4), to support its sentence and failed to make a proportionality review as mandated by R.C. 2929.12.
I part company with the majority as to its disposition of defendant-appellant's first assignment of error. In reversing the trial court, the majority seemingly ignores State v. Mughni (1987),33 Ohio St.3d 65, 68, 514 N.E.2d 870. In Mughni the Supreme Court clearly stated that the burden of establishing that the subject offenses are allied offenses of similar import falls squarely on the shoulders of the defendant-appellant. It is well established that the trial court is authorized, pursuant to R.C. 2941.25 (B), to convict and sentence a defendant for two or more offenses that have as their origin the same criminal conduct if the offenses:
(1) were not allied and of similar import,
(2) were committed separately, or
(3) were committed with a separate animus as to each offense.
See State v. Rance (1999), 85 Ohio St.3d 632, 710 N.E.2d 699;Mughni, supra. In this instance, the defendant-appellant failed to present any evidence to the trial court indicating that the subject offenses to which he entered a plea of guilty were, in fact, allied offenses of similar import. Defendant-appellant argues *Page 47 
that he was not given the opportunity. The record demonstrates, however, that this issue was not raised at the time of the indictment, the arraignment, during the various pre-trial hearings, through motion practice, at time of the plea, at the time of completion of the pre-sentence investigation and report, in the sentencing memorandum, at the sentencing hearing (which included the taking of testimony) or at the sentencing itself. Clearly, defendant-appellant had ample opportunity to raise the issue, he merely failed to take advantage of the opportunity in this case. More importantly, it must be noted that this was a negotiated plea. As such, to contest, after the fact, a resolution sought out by and agreed to by the defendant-appellant is ludicrous. In State v.Styles (Oct. 9, 1997), Cuyahoga App. No. 71052, unreported, this court, in dealing with a similar issue, determined that a plea agreement that is knowingly and voluntarily entered into by a defendant "is sufficient to withstand any later attack even when the attack involves a plea to allied offenses." This court reasoned that since defendant-appellant had received a "substantial benefit" by entering into the plea agreement, the trial court did not err by failing to inquire about possible allied offenses.
In the case herein, it was not until after the defendant-appellant was sentenced that he became dissatisfied with the crop that he had sown. In analyzing this assignment of error, one must look at the significance of a guilty plea as opposed to a conviction by trial. Pursuant to Crim.R. 11 (B):
  (1) The plea of guilty is a complete admission of the defendant's guilt.
The plea itself is not at issue in this appeal. Therefore, defendant-appellant is barred from now complaining about a sentence that is clearly within our statutory framework. Under Crim.R. 12 (B), Pretrial motions, prior to trial, any party may raise by motion any defenses, any objections, any evidentiary issues, or requests that are capable of determination without the trial of the general underlying issue. The following must be raised before trial pursuant to Crim.R. 12(B)(2):
  (2) Defenses and objections based on defects in the indictment, information, or complaint (other than failure to show jurisdiction in the court or to charge an offense, which objections shall be noticed by the court at any time during the pendency of the proceedings);
In this matter, the issue now raised relative to allied offenses of similar import was never brought before the trial court until well after sentencing had occurred. Under Crim.R. 12 (G), the defendant failed to timely raise objections and, therefore, has waived his right to complain after the fact. See State v. Thrower
(1989), 62 Ohio App.3d 359, 575 N.E.2d 863; State v. Comen (1990)50 Ohio St.3d 206, 211, 553 N.E.2d 640, 645. *Page 48 
To reverse for a hearing on an "allied offense issue" is to ignore the criminal rules and destroy the concept of finality. The defendant-appellant, in essence, is bargaining anew the plea bargain he voluntarily entered into for his own substantial benefit. The time to raise this issue has long since passed. Accordingly, I would affirm the trial court as to defendant-appellant's first assignment of error.